Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claims 3-5, 8-11, 13, 15-17, 19, 20, 23-26, 31, 33 and 40-51 have been cancelled.
Claims 1, 2, 6, 7, 12, 14, 18, 21, 22, 27-30, 32, 34-39 are pending. 

Drawings
The drawings were received on 6/1/21.  These drawings are acceptable.

Withdrawn rejections
Applicant's amendments and arguments filed 6/1/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6,  12, 21, 27, 35 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mansikka et al. (European Journal of Pharmacology 1995;281:43-48).
With regard to instant claims 1, 2, 6, 35 and 38, Mansikka et al. disclosed 25 years ago methods of administering atipamezole subcutaneously (s.c.), hence by injection, to the nerves or tissue containing an axon or nerve fiber of unanesthetized rats subjected to mustard oil-induced central hyperalgesia, thus a chemical burning pain sensation, and thus being identified in need of pain relief (Abstract; page 44, 2. Materials and Methods). Mansikka et al. disclose that atipamezole attenuated the central hyperalgesia thus providing relief from the pain (Abstract; Figure 3; page 46, 4.2 Antinociception by atipamezole) thus being an effective amount and thereby producing local or regional anesthesia or analgesia in a nerve or tissue containing a sensory axon 2-adrenoceptor antagonist, produced attenuation of mustard oil-induced central hyperalgesia at an intermediate dose (100/µg/kg)...” (page 46, 4. Discussion); and: “The reversal of hyperalgesia by an intermediate dose of atipamezole, a selective α2-adrenoceptor antagonist, was unexpected, although paradoxical antinociceptive effects of high doses of yohimbine and idazoxan, other α2-adrenoceptor antagonists, have been described earlier in some pain models.” (page 46; 4.2 Antinociception by atipamezole).
With regard to instant claim 12, the rat subject is in need of a level of retained motor function in order to withdraw the hind limb to perform the test (page 44, 2. Materials and methods). 
With regard to instant claim 21, the mustard oil elicits a chemical burning pain sensation and is thus a form of burn.
With regard to instant claim 27, a second anesthetic medetomidine was also administered with atipamezole (page 45, Figure 4). Mansikka et al. disclose that: “Medetomidine or atipamezole, or both, were applied 12 min before the application of mustard oil.” (page 44, 2. Materials and methods).
Response to Arguments:
Applicant asserts that: “administering the active agent compound as claimed produces anesthesia or analgesia by acting on peripheral sensory nerves and axons, not by reducing or eliminating the perception of pain by the brain. For example, the claimed administration of the active agent compound is acting on the voltage-gated systemically administered atipamezole which is acting on the brain and spinal cord components of the pain perceptual pathway.” Respectfully, the Examiner does not agree with this analysis for the following reasons. First of all, any sensory nerves or tissue in the vicinity of the sub-cutaneous injection of Mansikka had the electrical signal conduction along a nerve fiber and the voltage-gated sodium channels of sensory neurons inherently reduced/blocked. The relevant case law is: “[n]ewly discovered results of known processes directed to the same purpose are not patentable because such results are inherent.” Bristol–Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1376 (Fed. Cir. 2001). Once a prima facie case of anticipation has been established, the burden shifts to the Appellants to prove that the prior art product does not necessarily or inherently possess the characteristics of the claimed product. See In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Applicant has not shown that the sensory nerves or tissue at the site of sub cutaneous injection in the method of Mansikka were not inherently blocked or reduced. Secondly, the claimed subject matter is broader in scope than a very site specific embodiment because the instant claims are directed to local or regional anesthesia as well as analgesia. Applicant does not dispute that the method of Mansikka produced some level of analgesia. Applicant’s dispute is that Mansikka understood the analgesic effect to be a function of the α2-adrenergic antinociceptive system. Applicant argues that: “Mansikka is completely silent to this effect, and thus to producing local or regional anesthesia or  
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).”
Respectfully, for at least these reasons Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 6, 7, 12, 14, 18, 21, 22, 27-30, 32, 34-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Milne et al. (British Journal of Pharmacology 2008;155:1264-1278) and Gear et al. (Neuroscience 1995;66(1):5-8) and Trescott, A.M. (Pain Physician 2003;6:291-293) and Cleveland Clinic (2001; Volume IV(1):2 pages) and Abelson et al. (Review of Ophthalmology 2009; 3 pages) and Karjalainen et al. (WO 9313074). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims methods of producing local or regional anesthesia or analgesia in a nerve or tissue containing an axon or nerve fiber.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	
	With regard to instant claims 1, 2, 6, 21, 35 and 38, Milne et al. teach that: “At doses markedly lower than those producing α2-adrenoceptor blockade, atipamezole, yohimbine, mirtazapine and idazoxan, prolonged the antinociceptive effects of morphine. When co-administered with repeated acute spinal injections of morphine, all four agents blocked the induction of acute tolerance. Co-injection of atipamezole with morphine for 5 days inhibited the development of tolerance in a chronic treatment 2-adrenoceptor antagonist, markedly augmented acute antinociceptive effects of morphine both in the tail flick and paw pressure test, blocked the induction of acute and chronic tolerance to these effects and restored the effect of morphine in animals exhibiting chronic tolerance to the agonist.” (Discussion, page 1272). Thus, Milne et al. teach methods of producing local or regional anesthesia or analgesia in a nerve or tissue containing a sensory axon or nerve fiber, comprising administering to the nerve an effective amount of atipamezole to a subject which was a rat subject as evaluated for thermal (heat and thus a burning sensation) and mechanical nociceptive (pain/trauma) tests (page 1265, methods) which is sufficient to naturally reduce/block electrical signal conduction along the nerve fiber. The same drug being administered to nerve fibers will produce the same result. 
	With regard to instant claim 7, Milne et al. teach no visible signs of motor impairment (page 1268, left column) which was required for at least the tail flick test.
	With regard to instant claims 34 and 36, the narcotic morphine was co-administered and is not an alpha-2 adjuvant. 
	With regard to instant claim 37, since the nociceptive pain tests induce a pain response in sensory neurons then it reads upon an injured sensory neurons.
	Gear et al. teach that the α2-adrenergic receptor antagonist yohimbine enhances opiate analgesia in a dental pain model for humans (page 5, upper left column) when it was administered pre-operatively (page 5, lower right column). 

	With regard to instant claims 7, 28-30, 32 and 36, Cleveland Clinic teaches that allergic reactions to local anesthetics may occur and suggest that if the patient is allergic to ester local anesthetics, such as procaine, tetracaine and chloroprocaine, then to try an amide local anesthetic and if allergic to amide local anesthetics, such as lidocaine, mepivacaine, bupivacaine and ropivacaine, then to try an ester local anesthetic (page 1 of 2 and Table 1). The Cleveland clinic notes that epinephrine is found in some formulations of lidocaine and bupivicane (Table 1) which is not an alpha-2 adjuvant. 
	With regard to instant claim 1, Karjalainen et al. teach substituted imidazole derivatives that serve as α2 adrenoreceptor antagonists similar to atipamezole (Abstract; page 1, lines 25-30; Table 1). Karjalainen teach structures including on page 7:

    PNG
    media_image1.png
    273
    825
    media_image1.png
    Greyscale
And in claim 1:

    PNG
    media_image2.png
    562
    1190
    media_image2.png
    Greyscale

From this disclosure, the artisan can readily envisage compounds such as but not limited to:

    PNG
    media_image3.png
    898
    645
    media_image3.png
    Greyscale

Abelson et al. teach opioids as systemic analgesics before or after ophthalmic surgery and the effective use of topical opioids as analgesics in ophthalmic care with topical morphine (page 2, first paragraph; and A topical Alternative) and also that 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Milne et al. is that Milne et al. do not expressly teach all of the compounds or salts thereof of instant claim 1. This deficiency in Milne et al. is cured by the teachings of Karjalainen et al.
2. The difference between the instant application and Milne et al. is that Milne et al. do not expressly teach a condition such as neuropathic, inflammatory, post-surgical, trauma-induced, visceral distension induced, neurodegenerative, cancer-induced,  tissue degeneration-induced, pain, dysesthesia, dental procedure, during labor, ocular trauma, ocular surgery, corneal erosions, dry eye disease, open wound, pressure sore and epidermolysis bullosa.  This deficiency in Milne et al. is cured by the teachings of Gear et al., Abelson et al. and the skill of the ordinary artisan. 
3. The difference between the instant application and Milne et al. is that Milne et al. do not expressly teach identifying the subject as having a resistance or an allergy to an amino ester and/or an amino amide local anesthetic and then administering a second anesthetic such as the amino esters of instant claim 29 or the amino amides of instant claim 32. This deficiency in Milne et al. is cured by the teachings of Trescot and the Cleveland Clinic. 


Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Milne et al. with any of the compounds or salts thereof of instant claim 1, as suggested by Karjalainen et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because of the following rationale. Karjalainen et al. teaches that compounds and their salts of similar structures to the α2-adrenergic antagonist atipamezole which have similar selective α2 antagonism and bioavailability (Tables 2, 3, pages 4-5). Thus it would be obvious to substitute one functional equivalent for another with a reasonable expectation of success. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious. In re Fout, 675 F.2d 297, 301 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 568 (CCPA 1967).
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Milne et al. on a condition such as neuropathic, inflammatory, post-surgical, trauma-induced, visceral distension induced, neurodegenerative, cancer-induced,  tissue degeneration-induced, pain, dysesthesia, dental procedure, during labor, ocular trauma, ocular surgery, corneal erosions, dry eye disease, open wound, pressure sore and epidermolysis bullosa, as suggested by Gear et al., Abelson et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because of the following rationale. It has been known for over 3500 years that opioids have a potent analgesic effect and have been used by doctors since antiquity to control pain (Abelson, page 1 first paragraph). Accordingly, the ordinary modern medical artisan understands that morphine is going to treat pain no matter how the pain is produced such as neuropathic, inflammatory, post-surgical, trauma-induced, visceral distension induced, neurodegenerative, cancer-induced,  tissue degeneration-induced, pain, dysesthesia, dental procedure, during labor, ocular trauma, ocular surgery, corneal erosions, dry eye disease, open wound, pressure sore and epidermolysis bullosa pain, with a reasonable expectation of success. Indeed, the art of Gear et al. renders obvious treating dental procedure pain with an α2-adrenergic receptor antagonist to enhance the effect of morphine and the art of Abelson et al. teach treating pain after ocular surgery with 2-adrenergic receptor antagonist and morphine, as suggested by the combined references, for the desirable property of enhancing the opioid analgesia and patient care with a reasonable expectation of success.
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Milne et al. by identifying the subject as having a resistance or an allergy to an amino ester and/or an amino amide local anesthetic and then administering a second anesthetic such as the amino esters of instant claim 29 or the amino amides of instant claim 32, as suggested by Trescot and the Cleveland Clinic, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because of the following rationale. While Milne et al. is directed to co-injection of atipamezole with morphine an animal model using a rat, such a model is intended for future human use. Prior to injection, it would be obvious to administer a topical local anesthetic such as an amino ester such as procaine or an amino amide such as bupivacaine as taught by the Cleveland Clinic, or the other conventional local anesthetics known to the ordinary medical artisan, to numb injection site area for patient comfort with a reasonable expectation of success. However, as taught by Trescot and the Cleveland Clinic, some patients have resistance or are allergic to an amino ester and/or an amino amide local anesthetics. Consequently, the ordinary artisan is motivated to identify those subjects 
4. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Milne et al. where the compound is administered by topical ophthalmic administration, as suggested by Abelson et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because of the following rationale. As taught by Abelson et al., morphine is topically administered to the eye to treat various conditions of the eye. Given the combined references, the ordinary artisan would perform the method of Milne et al. by topical ophthalmic administration to the eye of atipamezole and morphine for the desirable properties of being able to prolong the effects of morphine and block any induction of acute tolerance with a reasonable expectation of success.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant asserts that: “Milne fails to teach or suggest a method of producing local or regional anesthesia or analgesia in the manner claimed… Milne merely teaches that atipamezole can augment morphine analgesia as an antagonist in the a2-adrenergic antinociceptive system. In other words, Milne only teaches that atipamezole acts to reduce or eliminate the perception of pain by changing the function of the a2-adrenergic antinociceptive system in the brain.” Respectfully, the Examiner cannot agree for the following reasons. First of all, the instant claims are “comprising” and therefore open to the inclusion of other steps/components such as morphine. Secondly, analogous to the argument concerning Mansikka above, any sensory nerves or tissue in the vicinity of the sub-cutaneous injection of Milne had the electrical signal conduction along a nerve fiber and the voltage-gated sodium channels of sensory neurons naturally reduced/blocked. “[n]ewly discovered results of known processes directed to the same purpose are not patentable because such results are inherent.” Bristol–Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1376 (Fed. Cir. 2001). Once a prima facie case of anticipation has been established, the burden shifts to the Appellants to prove that the prior art product does not necessarily or inherently possess the characteristics of the claimed product. See In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Applicant has not shown that the sensory nerves or tissue at the site of sub cutaneous injection in the method of Milne were not naturally blocked or reduced.
Milne did not need to recognize the inherent feature in the method. See MPEP 2112 II, which states: “INHERENT FEATURE NEED NOT BE RECOGNIZED AT THE TIME OF THE INVENTION 
at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).”
Applicant then argues that Milne teaches that atipamezole administered alone only produced a weak antinociceptive effect and can produce anti-antinociceptive effects. However, Milne does teach that the response is dose dependent: “Addition of atipamezole (5, 10 µg) produced a dose-dependent inhibition of clonidine-induced thermal antinociception, with the highest dose (10 µg) abolishing the response.” (page 1267, left column). Furthermore, Milne teach that atipamezole alone produced approximately 10-15% of the maximal value in antinociceptive response with three 0.8 ng doses (page 1268, right column) which is not an insignificant effect and of similar scale reported by Applicant to block activity in small sensory axons (20 µl of a 200 µM atipamezole [00108]). Thus the artisan is aware that the observed effects are dose dependent and the dosage used by Milne appears effective to produce local or regional anesthesia or analgesia in the nerve or tissue containing the axon or nerve fiber. 
Applicant’s comments concerning the secondary references have been considered but the Examiner is relying upon those references as stated in the rejection. 
Applicant point out Figures 1, 2a and 3a of Milne for support. While these Figures and arguments have been carefully considered, the reference is read a whole and Milne teach that atipamezole alone produced approximately 10-15% of the maximal value in antinociceptive response and the instant claims do not require any degree of signal 
Respectfully, for at least these reasons Applicant’s arguments are not persuasive.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613